Title: From George Washington to Pierre L’Enfant, 28 February 1792
From: Washington, George
To: L’Enfant, Pierre Charles



Sir,
Philadelphia February 28th 1792.

Your final resolution being taken, I shall delay no longer to give my ideas to the Commissioners for carrying into effect the plan for the federal City.

The continuance of your services (as I have often assured you) would have been pleasing to me, could they have been retained on terms compatible with the law. Every mode has been tried to accommodate your wishes on this principle, except changing the Commissioners (for Commissioners there must be, and under their direction the public buildings must be carried on, or the law will be violated; this is the opinion of the Attorney General of the United States and other competent Judges). To change the commissioners cannot be done on ground of propriety, justice or policy.
Many weeks have been lost since you came to Philadelphia in obtaining a plan for engraving, notwithstanding the earnestness with which I requested it might be prepared on your first arrival. Further delay in this business is inadmissable.
In like manner five months have elapsed and are lost by the compliment which was intended to be paid you, in depending alone upon your plans for the public buildings, instead of advertising a premium to the person who should present the best (which would equally have included yourself). These are unpleasant things to the friends of the measure, and are very much regretted.
I know not what kind of a certificate to give that will subserve the purpose of Mr Roberdeau. My conversations with, and letters to you, have uniformly conveyed the idea that the Commissioners stood between you and the President of the United States; that it lay with them to draw the line of demarkation between themselves and you; and that it was from them alone you were to receive your directions—A recurrence to my letters of the 2d & 13th of December will clearly shew you the light in which I have considered this subject. With sincere wishes for your happiness and prosperity, I am, Sir Your most Obedt Servt

Go: Washington

